Citation Nr: 0202425	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, infraorbital fracture and facial injury 
involving nerve damage.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1984 to June 
1990.





This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 initial rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The RO, in pertinent part, granted entitlement to service 
connection for infraorbital fracture and facial injury 
involving nerve damage with assignment of a 10 percent 
evaluation effective October 12, 1999.  The veteran filed a 
timely notice of disagreement with the assigned rating 
evaluation and perfected a substantive appeal.

This matter was previously before the Board in May 2001 
wherein it was remanded for further development and 
adjudicative action.  

In November 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The residuals of infraorbital fracture and facial injury 
involving nerve damage are manifested by chronic numbness in 
the left face with some left trigeminal neuralgia pain at 
times, and without paralysis of the facial muscles or other 
cranial nerve involvement.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals, infraorbital fracture and facial 
injury involving nerve damage, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.124a, Diagnostic Code 8205 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service-connected disability is the result of a 
fall from a roof top in 1988 during his period of active 
service.

The veteran is a commercial airline pilot, and has asserted 
that his ability to fly is affected by his service-connected 
disability.  He has indicated that his ongoing, annoying and 
consistent pain is impacted by cabin pressurization and 
atmosphere; and that his face would hurt whenever he would 
fly and even when changing altitudes when driving a car.

A private medical record dated in December 1999, reveals that 
the veteran had been treated since 1988 for continued facial 
neuropathy as a result of his inservice facial injuries.

A VA examination report dated in January 2000 revealed that 
the veteran had recovered quite well from the injuries which 
precipitated his service-connected disability.  His left eye 
gave no problems, the orbital rim fracture had healed, but 
was still tender, and his sinuses were clear on follow-up 
exams. 

The veteran reported pain in the left face at the area of 
injury when he changes altitude in his vocation as an airline 
pilot, and when driving from low to high altitudes.  He 
indicated that the pain was not severe, but annoying.  He 
reported the greatest problem was constant numbness and 
tingling of the left face.  Original X-rays showed no 
fracture of his skull or cervical spine.  He reported mild 
generalized headaches which accompany his left facial and 
sinus pain, but no spontaneous headaches.  His reported left 
facial numbness and tingling, but that these didn't interfere 
with his work as a pilot.

Physical examination revealed that he had no tumor or scars 
on his head.  He had sensory loss of the left side of his 
nose and the left cheek, but not the eye or the lips.  It was 
a wedge-shaped defective sensation extending from the lateral 
face to the nose.  No nerve impairment was found.  The 
examiner noticed that the face was not quite symmetrical, as 
there was a dimple in the right cheek, but none on the left. 
When he smiled the lips on the right had a different contour 
than the lips on the left. On repeated examination, however, 
it was determined that this was not due to any paralysis of 
the muscles about the lips.

Examination of the eyes showed that they were clear, vision 
was good, lateral vision was good, eye movements were 
complete, and the fundi revealed no lesions.  He had no 
problems with smell or taste.  X-rays after the in service 
injury of the skull and cervical spine showed no 
abnormalities.  The diagnosis was mild generalized headaches 
caused by left facial and sinus pain.

Examination of the cranial nerves, also conducted in January 
2000, showed that the veteran reported constant tingling and 
numbness in the left cheek and nose, but not involving the 
eye or the lips.  This problem was said to always be present 
and there was no change from the weather or fatigue or from 
medicines.  He reported undertaking no treatment.

Physical examination revealed a disorder of the 5th cranial 
nerve, and specifically, the numbness was in the region of 
the zygomaticofacial branch of the maxillary nerve which is 
part of the 5th cranial nerve.  This was due to his fall, 
which fractured the inferior orbital rim, injuring his left 
face and damaging the nerve.  There was no pin prick 
sensation in the left face and nose.  His smile was 
eccentric, but there was no muscle weakness about his lips.  
He had a dimple on the right but not on the left.  No muscle 
weakness on the left was found.  There was no loss of smell 
or taste.  The diagnosis was left facial numbness due to 
injury of the zygomaticofacial branch of the maxillary nerve 
of the 5th cranial nerve, due to the fall which injured the 
left face and fractured the left inferior orbital rim.

This matter was previously before the Board in May 2001 
wherein it was remanded for additional development.  The 
Board directed that a VA Brain and Spinal Cord and Cranial 
examination be performed, and that the examiner identify 
whether the zygomaticofacial branch of the maxillary nerve of 
the 5th cranial nerve of the left face was the involved 
nerve.  The examiner was asked to opine as to whether the 
paralysis thereof was incomplete or complete, and exactly 
what functions and sensations were involved as a result.  The 
examiner was also asked to comment on the extent of sensory, 
cosmetic and any other functional facial symptoms including 
pain.  Colored, unretouched photos of the veteran's face in 
all projections was also requested.

A VA examination report dated in July 2001 shows that the 
veteran reported a history of a fall from a house during 
service.  He indicated that he had an injury to the left 
face, which ultimately was proven by a computerized axial 
tomographic (CAT) scan to be a left infra-orbital rim 
fracture.  It was felt that this fracture had finally healed, 
but that there was some deformity and lack of closure in the 
fracture site.  He initially experienced nerve damage in the 
form of numbness under the left eye on the left side of the 
nose, and in a wide section over the left side of the face 
going almost to the medial base of the left anterior lip area 
of the upper jaw.

He indicated that he continued to have residual numbness in 
the left upper face, and that he even noticed his teeth, 
pallet, and upper jaw on the left side were somewhat numb 
when he would chew.  When busy with his work and 
concentrating, he would not notice this numbness much, but he 
felt that he had it all the time.  He was just more aware of 
it at times.  Nothing would change the numbness.  It was the 
same in area as well as severity since the accident.

The veteran did not have any precipitating factors or 
aggravating factors or alleviating factors in regard to the 
numbness and the pain, mentioned above.  He did not have 
weakness, fatigue, or loss of function regarding the left 
face in the area mentioned above.  He was employed as a pilot 
and managed this activity without any difficulty, and did not 
have any difficulties with carrying out activities of daily 
living and other activities.

He was not on any medication at the present time for the pain 
in the left maxillary division area.  He had been on pain 
medications in the past, but it did not help.

Physical examination of the cranial nerves showed that the 
olfactory nerves were all normal.  The optic nerve produced 
good visual acuity without glasses, he was able to read, and 
fundi appeared normal bilaterally.  He had normal extraocular 
eye movement in the medial rectus, inferior rectus, and 
inferior oblique muscles, as well as the superior rectus.  
The control of the superior oblique muscle by this nerve was 
normal.  

Examination of the trigeminal nerve showed that almost 
completely throughout the left side of the nose, the veteran 
had numbness to the extent that he could tell he was being 
touched, but he could not tell the type of stimulus.  This 
same type of numbness continued laterally underneath the left 
eye, over the left cheek and going in the line with the left 
eye, almost to the medial base of the left ear, being 1 cm 
short of that distance.

Above this line the axis of which continued from the left eye 
towards the left ear, the veteran could perceive the 
difference between sharp and dull stimuli, but below that 
line, and throughout the area of the left cheek and majority 
of that side of the face, he could not tell.  He could tell 
he was being touched, but he could not tell the type of 
stimulus.

Also, below the nose on the left side, extending down into 
the lateral left upper anterior lip, he could not distinguish 
the type of stimulus being applied.  This continued on 
laterally in an axis line that continued from the line of the 
mouth over to the lateral left face up to within 1 cm of the 
base of the ear.  Below that line, he could sense the 
difference between a sharp and dull stimulus below the mouth, 
but above that line and over the other areas, as described, 
he could not discern the difference between a sharp and dull 
stimulus.

The masseter and pterygoid masticatory muscles on the left 
side appeared normal in strength and movement.  He did have 
some deep tenderness on pressure over the maxillary sinus but 
it was a dull pain.  He did not have excruciating pain of any 
type in the lips, cheek or chin or elsewhere.  He did have 
numbness over the buccal mucosa on the left side and on the 
gums in the left upper jaw.

Examination of the abducens showed normal findings in the 
ipsilateral rectus muscle and the contralateral medial rectus 
muscle.

The veteran had good strength in all of the muscles on the 
left side of the face.  He was able to raise his left eyebrow 
with normal folds.  Facial expressions were normal and he was 
able to frown normally on the left side.  The corner of the 
mouth did not droop and creases and skin folds were not 
effaced.  The forehead on the left side was furrowed when he 
raised his eyebrows.  His left eyelids closed easily on 
command.  The left lower lid did not sag.  Also, the punctum 
did not fall away spilling tears on the cheek.  All of the 
muscles in the left face had good strength.

Evaluation of the vestibular/auditory nerves showed that the 
veteran had normal balance.  The Romberg test was normal and 
he had adequate hearing and could easily hear the examiner 
even when he was looking in the other direction when spoken 
to from behind.

The glossopharyngeal nerves showed no pain in the throat.  
The tonsillar fossa was normal, and there was no pain in 
either the fossa or the ear with swallowing.  The vagus 
nerves showed that the soft palpate did not droop 
ipsilaterally or in any way, and it did not rise with 
phonation.  There was normal gag reflex bilaterally and the 
faucial pillars moved normally when he would say "ah".  The 
voice was not harsh or nasal and vocal cord was not immobile.

There was no evidence of paralysis to the sternocleidal 
mastoid or the trapezius muscles.  The muscles of the tongue, 
ipsilateral were normal with normal strength. There was 
normal positioning on command and there was no evidence of 
fasciculations or atrophy.

The veteran had normal findings on the right side of the face 
as far as both sensory and motor modalities were concerned.  
The motor modality and sensory modality were normal 
throughout the body in other areas.

The examiner summarized that the veteran had some loss of 
sensory modality with numbness on the left side of the face 
in the areas shown above.  This pattern of numbness included 
the region of the zygomatico facial nerve and the 
infraorbital nerve which are branches from the maxillary 
division (V2) of the left trigeminal or fifth cranial nerve.  
Also included was the mandibular division (V3) of the left 
trigeminal nerve where both the buccal nerve and the 
auriculotemporal nerves were involved.  Also included, since 
he had numbness throughout the left side of the nose, was the 
external nasal branch of the anterior ethmoid nerve, which 
was a branch from the ophthalmic division (V1) of the left 
trigeminal nerve.  It appeared that perhaps the main damage 
had been in the maxillary division of the left trigeminal 
nerve; however, all of these branches mentioned stemmed from 
the trigeminal nerve.

All of the nerves and nerve branches involved were sensory.  
No paresthesias were involved.  There appeared to be no motor 
modality involved in this injury to the left face, and there 
was no paralysis of muscle.  There was no cosmetic change or 
other functional abnormality in his left face secondary to 
disability and injury.

Sinus and skull X-rays, and color photos of the veteran's 
face, frontal and left lateral, were included in the report.

The diagnosis was trauma, causing injury to the left face 
with a left infra-orbital rim fracture, which was now healed, 
with residual chronic numbness in the left face due to:  
injury to the zygomaticofacial nerve and the infra-orbital 
nerve branches of the maxillary division (V2) of the left 
trigeminal nerve; partial injury to the buccal and 
auriculotemporal nerve branches of the left mandibular 
division (V3) of the left trigeminal nerve; and partial 
injury to the external nasal branch of the anterior ethmoidal 
nerve of the ophthalmic division (V1) of the left trigeminal 
nerve.  

The veteran had some left trigeminal neuralgia pain at times.  
There was no paralysis of the facial muscles and no other 
cranial nerve involvement.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Board notes that disabilities of the cranial nerves under 
Diagnostic Codes 8205 to 8412 are for unilateral involvement; 
when bilateral, combine but without bilateral factor.  
38 C.F.R. § 4.124a-4.125 (2001).  In general, the evaluation 
of the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).




The veteran's residuals of infraorbital fracture and facial 
injury involving nerve damage are currently rated as 10 
percent disabling pursuant to Diagnostic Code 8207 which 
provides the rating criteria for paralysis of the seventh 
(facial) cranial nerve.  Pursuant to Diagnostic Code 8207, a 
10 percent evaluation is warranted where there is moderate, 
incomplete paralysis.  A 20 percent evaluation is warranted 
where there is severe, incomplete paralysis.  The maximum 30 
percent evaluation is warranted where there is complete 
paralysis.  It is noted that the criteria is dependent upon 
relative loss of innervation of facial muscles.

The veteran's residuals of infraorbital fracture and facial 
injury involving nerve damage may also be rated pursuant to 
Diagnostic Code 8205 which provides the rating criteria for 
paralysis of the fifth (trigeminal) cranial nerve.  Pursuant 
to Diagnostic Code 8205, a 10 percent evaluation is warranted 
where there is moderate, incomplete paralysis.  A 30 percent 
evaluation is warranted where there is severe, incomplete 
paralysis.  The maximum 50 percent evaluation is warranted 
where there is complete paralysis.  It is noted that the 
criteria is dependent upon relative degree of sensory 
manifestation or motor loss.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Naval Hospital, 
San Diego, California; the Sharp Memorial Hospital; and the 
VA Medical Center in Walla Walla, Washington.  The treatment 
records have been obtained from the respective facilities and 
have been associated with the veteran's claims folder.  The 
veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist had 
significantly changed since the statement of the case was 
issued to the veteran.  In this case, however, the veteran 
was initially apprised of the change in the law in the May 
2001 remand of the Board.  In its June 2001 correspondence to 
the veteran, the RO also informed the veteran in detail about 
the new law duty to assist provisions and its impact on his 
claim.  The RO implemented the new law with respect to the 
veteran's claim.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, the May 2001 remand of the Board, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.  There is no known additional 
evidence claimed by the veteran to exist which would 
substantiate his claim.  The veteran himself has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis

The veteran maintains that the 10 percent evaluation which 
has been assigned for 
his residuals of infraorbital fracture and facial injury 
involving nerve damage does not accurately reflect the degree 
of disability that he currently experiences.

The RO has assessed the veteran's disability and has awarded 
a 10 percent evaluation pursuant to the rating criteria for 
the paralysis of the seventh (facial) cranial nerve.  This 
was so, based on a review of the medical evidence and the 
veteran's statements revealing his primary symptoms.  As the 
medical evidence has suggested the involvement of the fifth 
(trigeminal) cranial nerve, the Board will also evaluate the 
veteran's disability under the respective appropriate rating 
criteria.

The veteran's service-connected disability is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.124, Diagnostic 
Code 8207, which would be consistent with findings of 
moderate, incomplete paralysis of the seventh (facial) 
cranial nerve.

A greater evaluation under this code would not be warranted 
unless there were severe incomplete paralysis or complete 
paralysis of the seventh (facial) cranial nerve.

The January 2000 VA examination report showed that the 
veteran reported that his pain was not severe, but merely 
annoying.  The greatest problem was constant numbness and 
tingling of the left face.  Although the face was found to be 
not quite symmetrical, there was no nerve impairment found.  
The sensory loss was to the left side of the nose and the 
left cheek, but not the eye or the lips.  The diagnoses 
included mild generalized headaches caused by left facial and 
sinus pain; and left facial numbness due to injury of the 
zygomaticofacial branch of the maxillary of the 5th cranial 
nerve.

The July 2000 VA examination showed that the numbness and the 
pain continued unchanged.  He did not, however, have 
weakness, fatigue, or loss of function regarding the left 
face in the area mentioned above.  

The veteran was said to have some loss of sensory modality 
with numbness on the left side of the face in the areas shown 
above.  All of the nerves and nerve branches involved were 
sensory.  No paresthesias were involved.  There was no motor 
modality involved and no paralysis of muscle.  There was no 
cosmetic change or other functional abnormality in his left 
face secondary to disability and injury.  

The diagnosis suggested trauma, causing injury to the left 
face with a left infra-orbital rim fracture, which was now 
healed, with residual chronic numbness in the left face with 
some left trigeminal neuralgia pain at times, but no 
paralysis of the facial muscles and no other cranial nerve 
involvement.

The Board notes that the 10 percent evaluation which has been 
assigned contemplates a moderate incomplete paralysis of the 
cranial nerve.  However, the Board is of the opinion that the 
veteran's symptoms as described in the examination reports of 
record more closely approximate the criteria for an 
evaluation under Diagnostic Code 8205 rather than under 
Diagnostic Code 8207.

In considering the applicability of Diagnostic Code 8205 for 
the criteria governing the paralysis of the fifth 
(trigeminal) cranial nerve, the Board is of the opinion, that 
based upon the finding of the VA examiners in the examination 
reports of record, an evaluation under this Diagnostic Code 
would be most appropriate, as the affected area is 
predominantly the trigeminal cranial nerve.

Pursuant to this code provision, a 10 percent evaluation 
(which is comparable to the established rating evaluation for 
the veteran's disability) is appropriate where there is 
moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve.  

A greater evaluation under this code provision would not be 
warranted unless there were severe incomplete paralysis or 
complete paralysis of the fifth (trigeminal) cranial nerve.

As indicated hereinabove, all of the nerve and nerve branches 
involved are sensory.  There are no paresthesias and no motor 
modality involved in the injury.  There is no paralysis of 
muscle and no cosmetic change or other functional abnormality 
of the left face.  There was occasional pain reported by the 
veteran, which lasted 3 to 4 hours about twice monthly.

The Board notes that a 10 percent evaluation pursuant to 
Diagnostic Code 8205 contemplates a moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  The 
veteran's symptoms as described in the examination reports of 
record more closely approximate the criteria for such an 
evaluation under Diagnostic Code 8205.

However, the medical evidence of record has not shown that 
his disability is manifested by severe incomplete paralysis.  
The veteran himself indicated that the symptoms were not 
severe, but merely annoying.  The muscle movement appeared to 
be intact, and the disability is predominantly manifested by 
numbness and tingling of the affected area, with only 
occasional pain.

The Board has considered the statements presented by the 
veteran in his correspondence.  However, the competent 
medical evidence of record has shown that residuals of the 
infraorbital fracture and facial injury involving nerve 
damage is some loss of sensory modality with numbness, but 
only occasional pain and no paresthesias.  The evidence 
specifically established that the current disability was not 
severe enough to result in any functional abnormality.

Based on the veteran's statements and based on the medical 
evidence which reveals no additional significant findings, 
the Board finds that the veteran's residuals of the 
infraorbital fracture and facial injury involving nerve 
damage is best described as moderate under Diagnostic Code 
8205.  Accordingly, the Board finds that the preponderance of 
the evidence is against a claim of entitlement to a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 8205; the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule. 38 
C.F.R. § 4.3 (2001).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. at 589.  However, the 
Board finds no basis which supports an increased rating 
evaluation.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's nerve disability, 
the Board finds no basis upon which to consider assignment of 
"staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of 
the infraorbital fracture and facial injury involving nerve 
damage.  See Gilbert, supra.


Extraschedular Consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service who possesses the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the June 2000 Statement of the Case and the Supplemental 
Statement of the Case dated in November 2001, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's residuals of the 
infraorbital fracture and facial injury involving nerve 
damage.

Since this matter has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  


Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning, 4 Vet. App. at 229.

A review of the claim does not show that the residuals of the 
infraorbital fracture and facial injury involving nerve 
damage have markedly interfered with employment or required 
frequent periods of hospitalization.  Indeed, the evidence 
shows that the veteran is able to continue with his 
employment as an airline pilot.

In addition, there is no evidence that the service-connected 
residuals of the infraorbital fracture and facial injury 
involving nerve damage present an unusual disability picture.  

While the Board acknowledges the veteran has exhibited 
moderate symptoms, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.  

In short, the veteran's service-connected residuals of the 
infraorbital fracture and facial injury involving nerve 
damage does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001). 


ORDER

Entitlement to an increased rating evaluation for residuals 
of the infraorbital fracture and facial injury involving 
nerve damage, currently rated as 10 percent disabling, is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

